DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The amendment filed on 11/18/2021 has been entered. Claims 1 and 8 have been amended and Claims 9 and 11-12 have been canceled. Thus Claims 1-8, 10 and 13-15 are currently pending and are under examination.

Withdrawn/Moot Objections
The minor informality of the specification has been obviated. Furthermore, a corrected drawing was received on 11/18/2021 and is acceptable. Thus the objection to the specification and drawing has been withdrawn.
Claims 11-12 have been canceled and thus the 102(a)(1) rejections of the canceled claims are now moot.
Claim 1 has been amended by reciting a new limitation “converting the 3,3,3-trifluoropropene to formation of 2,3,3,3-tetrafluoropropene”. Neither WO’783 nor CN’912 teaches the newly recited limitation. Thus, the 103 rejection of Claims 1-7 has been withdrawn.

Newly Applied Objection to the Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claim 8 recites “contacting the 2,3-dichloro-1,1,1-trifluoropropane in the vapor phase with a base” and “contacting the 2-chloro-2,3,3,3-tetrafluoropropane in the vapor phase with a base”, whereas the specification fails to describe that the aforementioned reactions are conducted in vapor phase when base is used. The specification describes on page 12, lines 28-29 that the dehydrochlorination of 243db (2,3-dichloro-1,1,1-trifluoropropane) is performed in liquid phase by contacting the 243db with a strong base; and on page 15, lines 6-7 that dehydrochlorination of 244bb (2-chloro-2,3,3,3-tetrafluoropropane) may be conducted in liquid phase by contacting 244bb with strong base. Applicant is thus required to make the corrections.
For purpose of applying art, the aforementioned limitations will be interpreted as being conducted in “liquid phase”.

Newly Applied Claim Rejections - 35 USC § 112 – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is newly rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 14 has been newly added and recites “wherein hydrogen fluoride is co-fed with the 2,3-dichloro-1,1,1-trifluoropropane”. The claim appears to further limit Claim 8’s  “contacting the 2,3-dichloro-1,1,1-trifluoropropane in the vapor phase with a base”. However, the instant specification appears devoid of such description of co-feeding hydrogen fluoride with the 2,3-dichloro-1,1,1-trifluoropropane when contacting the 2,3-dichloro-1,1,1-trifluoropropane in the vapor phase with a base.  The specification describes that hydrogen fluoride is co-fed (page 12, lines 19-27) but not when the reaction is conducted with base. Furthermore, the specification incorporates US2012/0215035A1 where it described co-feeding HF in the dehydrochlorination process of 2,3-dichloro-1,1,1-trifluoropropane but base has not been used in the reaction.  Thus, the specification fails to disclose either explicitly or implicitly, the newly introduced limitation of co-feeding hydrogen fluoride when the dehydrochlorination of 2,3-dichloro-1,1,1-trifluoropropane is conducted by contacting 2,3-dichloro-1,1,1-trifluoropropane in vapor phase with a base. 
co-feeding HF with 2,3-dichloro-1,1,1-trifluoropropane when conducting dehydrochlorination of 2,3-dichloro-1,1,1-trifluoropropane in vapor phase with base. 
MPEP § 2163.06 notes: " If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph - written description requirement. In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981)"  
MPEP § 2163.02 states that “Whenever the issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991). An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it").”
MPEP § 2163.06 further notes " When an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, a study of the entire application is often necessary to determine whether or not "new matter" is involved. Applicant should therefore specifically point out the support for any amendments made to the disclosure."
This is a new matter rejection.

Newly Applied Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 13 and 15 are newly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 13 appear to further limit the fluorination catalyst of Claim 8, however, since Claim 8 sets forth two fluorination steps in the presence of fluorination catalysts, it is unclear which catalyst Applicant is referring to.

Claim 15 recites the limitations "liquid phase" and “dehydrofluorination catalyst”.  There is insufficient antecedent basis for these limitations in the claim.

Maintained and Newly Applied Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 13 are newly rejected and Claims 8 and 10 stand rejected under 35 U.S.C. 103 as being unpatentable over International Publication WO2018048783A1 (WO’783 hereinafter, Published Mar. 15, 2018) in view of Patent number CN102001912A (CN’912 hereinafter, Published Apr. 6, 2011; cited in IDS 11/16/2020, English translation attached herewith) and Patent application publication number US20110160498A1 (US’498 hereinafter).
	Regarding Claims 1 and 8, WO’783 teaches in [0010] (page 2) and Examples 1-3 (pages 10-11) a method of dehydrochlorinating 250fb (1,3,3,3-tetrachloropropane) with NaOH solution as a base to obtain a reaction mixture comprising 1,1,3-trichloropropene (see Fig. 1 for 113 selectivity).
	Regarding Claims 1-2, WO’783 teaches in [0010] (page 2) and Examples 1-3 (pages 10-11) a method of dehydrochlorinating 250fb (1,3,3,3-tetrachloropropane) with 
	Regarding Claim 3, WO’783 teaches the product can be separated using different separation techniques ([0034]-[0035]).

	Regarding Claims 1 and 8, WO’783 teaches in [0002] that chlorinated alkanes are useful intermediates for many products but fails to teach the production of 2,3,3,3-tetrafluoropropene from 1,1,3-trichloropropene by contacting 1,1,3-trichloropropene in vapor phase with hydrogen fluoride in the presence of a fluorination catalyst at a temperature sufficient to effect the formation of 3,3,3-trifluoropropene, followed by conversion of 3,3,3-trifluoropropene to effect the formation of 2,3,3,3-tetrafluoropropene. However, these deficiencies are cured by CN’912 and US’498.
Regarding Claims 1 and 8, CN’912 teaches in Example 1 ([0027]-[0028]) a method for producing 3,3,3-trifluoropropene by reacting 1,1,3-trichloropropene with hydrogen fluoride in gas phase and in the presence of chromium-based catalyst.
Regarding Claim 4, CN’912 teaches in [0028] the use of HF at a ratio of HF/1,1,3-trichloropropene of 15:1 and since a high stoichiometric amount of HF is used in this process, unreacted HF would be present in the reaction product along with 3,3,3-trifluoropene. Hence, a skilled artisan would have been motivated to remove unreacted HF from the reaction product via known techniques such as distillation based on the difference of the boiling points of HF and 3,3,3-trifluoropropene (19.5 °C and -9.1±8.0 °C, respectively) with a reasonable expectation of success in recovering 3,3,3-trifluoropropene.

Regarding Claims 6 and 10, CN’912 teaches in [0014] that the fluorination catalyst is one or more of fluorides (as instantly claimed halide) or oxyfluoride compounds such as chromium, aluminum, zinc, cobalt, magnesium, and indium.
Regarding Claim 7, CN’912 teaches in [0028] that the selectivity for 3,3,3-trifluoropropene is 96.5%, hence since CN’912 teaches the same process as instantly claimed, it is anticipated that the selectivity of 96.5% of 3,3,3-trifluoropropene is maintained in a continuous reaction for at least 30 hours in CN’912. MPEP § 2112.01 states: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding Claim 13, one of the listed catalysts in [0014] of CN’912 is chromium oxyfluoride, which is known to a skilled artisan as chromium oxide activated by hydrogen fluoride.

Regarding Claims 8-9, US’498 teaches in [0017]-[0022] a method for producing 2,3,3,3-tetrafluoropropene by contacting the 3,3,3-trifluoropropene with one or more additional reagents sufficient to effect formation of 2,3,3,3-tetrafluoropropene, 5wherein 

    PNG
    media_image1.png
    513
    592
    media_image1.png
    Greyscale

Furthermore, US’498 teaches in [0038] that all the above reactions can be carried out in series and liquid or gaseous phase.

	
	It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to conduct a method of synthesizing 2,3,3,3-tetrafluoropropene comprising the steps of Claims 1 and 8 in view of the combination of WO’783, CN’912 and US’498.

Response to Arguments
Applicant argues that WO’783 and CN’912 fail to disclose method for making 2,3,3,3-tetrafluoropropene (1234yf). Applicant further argues that the deficiencies are not cured by US’498 because US’498 requires the route that uses 2,3-dichloro-3,3,3-trifluoropropane and that nowhere in the references teaches that the reaction routes are compatible or interchangeable. Applicant argues that in the absence of Applicant’s disclosure, there is no basis in selecting the references.
The Examiner disagrees. The final product 2,3,3,3-tetrafluoropropene (1234yf) is a known compound to a skilled artisan with various industrial applications. In fact, 

Claim 15 is newly rejected under 35 U.S.C. 103 as being unpatentable over International Publication WO2018048783A1 (WO’783 hereinafter, Published Mar. 15, 2018) in view of Patent number CN102001912A (CN’912 hereinafter, Published Apr. 6, 2011; cited in IDS 11/16/2020, English translation attached herewith) and Patent application publication number US20110160498A1 (US’498 hereinafter) as applied to claims 8, 10 and 13 above, and further in view of Patent application publication number US2012/0302803A1 (US’803).
	The teachings of CN’912, WO’498 and US’498 have been set forth above.
	Regarding Claim 15, while US’498 teaches that the dehydrochlorination of 2,3-dichloro-3,3,3-trifluoropropane to 2-chloro-3,3,3-trifluoropropene is conducted by 
	The deficiency is cured by US’803. 
US’803 teaches dehydrochlorinating 2,3-dichloro-3,3,3-trifluoropropane to 2-chloro-3,3,3-trifluoropropene by contacting 2,3-dichloro-3,3,3-trifluoropropane with aqueous base solution in the presence of a catalyst.
	US’803 teaches in [0035] that the process produces 2-chloro-3,3,3-trifluoropropene at high yield at low reaction temperature. Thus a skilled artisan would have been motivated to use the methods of US’803 in dehydrochlorinating 2,3-dichloro-3,3,3-trifluoropropane of US’498 with a reasonable expectation of success in obtaining 2-chloro-3,3,3-trifluoropropene at a high yield.
	It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to obtain 2,3,3,3-tetrafluoropropene by process steps of Claim 8 wherein the dehydrochlorination of 2,3-dichloro-3,3,3-trifluoropropane is conducted by contacting 2,3-dichloro-3,3,3-trifluoropropane in liquid phase with a base in the presence of a catalyst in view of the teachings of CN’912, WO’498, US’498 and US’803.

Conclusion
Claims 1-8, 10 and 13-15 are rejected and no claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622